Title: General Orders, 20 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters Before York Saturday October 20th 1781
                     Parole Congress
                     Countersigns York Gloucester
                  
                  For the Day tomorrow
                  Major General the Marqs de la FayetteColonel Walter StewartMajor ReidBrigade Major CoxBrigadier General Hazen’s Brigade for duty tomorrow to parade at ten ô’clock on their own parade.
                  As a great number of the axes delivered to working parties during the siege have not been returned the Commander in Chief directs that the Commandants of Corps continental and militia may have an immediate and strict search made in their respective commands and that all the axes found which have not been issued for their particular use may be returned to General Elbert uperintendant of the deposit of the trenches.
                  The Provost Guard consisting of one sub two serjeants, Two Corporals and twenty privates to be relieved by divisions in rotation daily.  The Marquis de la Fayettes will furnish it this day—Major General Lincoln’s division tomorrow and the Baron’s the next day.
                  After Orders
                  The General congratulates the Army upon the glorious event of yesterday.
                  The generous proofs which his most Christian Majesty has given of his attachment to the Cause of America must force conviction on the minds of the most deceived among the Enemy: relatively to the decisive good consequences of the Alliances and inspire every citizen of these States with sentiments of the most unalterable Gratitude.
                  His Fleet the most numerous and powerful that ever appeared in these seas commanded by an Admiral whose Fortune and Talents ensure great Events.
                  An Army of the most admirable compositions both in officers and men are the Pledges of his friendship to the United States and their cooperation has secured us the present signal success.
                  The General upon this occasion entreats his Excellency Count de Rochambeau to accept his most grateful acknowledgements for his Counsels and assistance at all times.  He presents his warmest thanks to the Generals Baron Viomenil, Chevalier Chastellux, Marquis de St Simond and Count Viomenil and to Brigadier General de Choissy (who had a seperate command) for the illustrious manner in which they have advanced the interest of the common cause.
                  He requests that Count de Rochambeau will be pleased to communicate to the Army under his immediate command the high sense he entertains of the distinguished merits of the officers and soldiers of every corps and that he will present in his name to the regiments of Gattinois and Deuxponts the two Pieces of Brass Ordinance captured by them; as a testimony of their Gallantry in storming the Enemy’s Redoubt on the Night of the 14th instant when officers and men so universally vied with each other in the exercise of every soldierly virtue.
                  The General’s Thanks to each individual of Merit would comprehend the whole Army.  But He thinks himself bound however by Affection Duty and Gratitude to express his obligations to Major Generals Lincoln—de La Fayette and Steuben for their dispositions in the Trenches.
                  To General DuPortail and Colonel Carney for the Vigor and Knowledge which were conspicuous in their Conduct of the Attacks—and to General Knox and Colonel D’Aberville, for their great care and attention and fatigue in bringing forward the Artillery and stores and for their judicious and spirited management of them in the Parallels.
                  He requests the Gentlemen above mentioned to communicate his thanks to the officers and soldiers of their respective commands.
                  In gratitude which the General hopes never to be guilty of would be conspicuous in him was he to omit thanking in the warmest terms His Excellency Governor Nelson for the Aid he has derived from him and from the Militia under his Command to whose Activity Emulation and Courage much Applause is due—the Greatness of the Acquisition will be an ample Compensation for the Hardships and Hazards which they encountered with so much patriotism and firmness.
                  In order to diffuse the general Joy through every Breast the General orders that those men belonging to the Army who may now be in confinement shall be pardoned released and join their respective corps.
                  Divine Service is to be performed tomorrow in the several Brigades or Divisions.
                  The Commander in Chief earnestly recommends that the troops not on duty should universally attend with that seriousness of Deportment and gratitude of Heart which the recognition of such reiterated and astonishing interpositions of Providence demand of us.
               